Citation Nr: 0434434	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  98-01 099	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to a stomach disability other than ulcer 
disease.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral Achilles tendinitis.



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from April 1981 to December 
1996.

By a March 1997 rating decision, the Columbia, South Carolina 
regional office (RO) denied service connection for 
pseudofolliculitis barbae and an ulcer disease, and granted 
service connection for bilateral Achilles tendinitis; the RO 
assigned an initial 10 percent evaluation for the tendinitis.  
The veteran appealed that determination.  By a December 1999 
decision, the Board denied the claims of service connection 
for pseudofolliculitis barbae and ulcer disease and remanded 
the claim for a higher initial evaluation for bilateral 
Achilles tendinitis to the RO for additional development.  In 
a December 1999 statement to the RO, the veteran requested 
that his claims of service connection for pseudofolliculitis 
barbae and an ulcer disease be reopened, and he also 
requested service connection for elevated cholesterol and a 
right knee disability.  He sought higher ratings for the 
Achilles tendinitis, service-connected hypertension, and 
service-connected auditory canal disease.  By a November 2000 
rating decision, the RO denied the veteran's claims, 
including a claim of service connection for a stomach 
disability other than ulcer disease.  In August 2001, the RO 
again denied the claims of service connection and the claims 
to reopen.  

When the claims of service connection were considered in 
August 2001 for right knee disability, elevated cholesterol, 
and stomach disability other than ulcer disease, the RO 
addressed these issues as if the November 2000 denial had not 
happened.  The RO noted that its jurisdiction for 
adjudicating these claims was derived from the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
Consequently, it appears that the claims of service 
connection for right knee disability, elevated cholesterol, 
and stomach disability other than ulcer disease were re-
adjudicated under section 7(b) of the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096, 2099-2100 (2000).  Thus, the November 
2000 RO denial of these three issues is a nullity.  
VAOPGCPREC 03-2001.

After receipt of a November 2001 notice of disagreement, a 
June 2002 statement of the case was issued as to the claims 
of service connection for right knee disability, elevated 
cholesterol, and a stomach disability other than ulcer 
disease.  The veteran's application to reopen previously 
denied claims of service connection for pseudofolliculitis 
barbae and ulcer disease was also addressed in the June 2002 
statement of the case.  The veteran thereafter filed a 
substantive appeal in July 2002; however, he limited his 
appeal to the claim of service connection for stomach 
disability other than ulcer disease and the previously 
appealed claim for a higher initial rating for Achilles 
tendinitis.  Consequently, these are the only issues now 
before the Board.  

(The Board recognizes that authority exists for re-
adjudicating the claims of service connection denied as not 
well grounded in the Board's October 1999 decision.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 03-2001.  However, such re-adjudication requires 
that a timely motion be made-within 2 years of enactment of 
the VCAA.  Id.  No such motion appears in the record, or was 
otherwise made on behalf of the Secretary of VA within the 
time period allowed.  )

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected bilateral 
Achilles tendinitis, the issue has been framed as that listed 
on the title page of this decision.   See Fenderson v. West, 
12 Vet. App. 119, 125- 126 (1999).


REMAND

Service medical records reflect that in, February 1983 and 
December 1990, acute gastroenteritis was diagnosed.  The 
remaining records, including an August 1996 separation 
examination report, are negative for any complaints of, 
treatment for, or diagnosis of gastric disease.  

Post-service VA and private treatment and examination 
reports, dated from February 1997 to November 2002, are of 
record.  Upon VA examination in February 1997, three months 
after the veteran was discharged from service, he gave a 
history of a sore spot in the upper abdomen for the previous 
two to three years.  Upper abdominal pain was diagnosed.  The 
examiner noted that the differentials of this upper abdominal 
pain included gastroesophageal reflux disease and/or peptic 
ulcer disease.  Upon further testing to rule out peptic ulcer 
disease, VA treatment records show that, in October 1997, an 
upper gastrointestinal series was negative.  Private 
treatment reports, dated in February and March 2000, include 
a February 2000 upper gastrointestinal series, which showed a 
lucent defect in the prepyloric segment of the gastric 
antrum, the exact etiology of which was not determined.  
These reports also reflect diagnoses of dyspepsia and erosive 
esophagitis.  

A review of the record reveals that the veteran has not yet 
been afforded a VA medical examination to determine the exact 
nature of any stomach disability other than ulcer disease, 
which has been claimed as an undiagnosed illness.  Given the 
evidence of record, the Board finds that a medical 
examination and opinion are necessary with respect to this 
issue.

The Board also notes that the VCAA was signed into law during 
the pendency of the veteran's claim.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004)).  The implementing regulations are applicable to the 
veteran's claim despite the fact that the VCAA did not take 
effect until after the veteran had perfected his appeal on 
the Achilles tendinitis issue.  VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the record reveals that the veteran has not been 
provided notice as required by the VCAA on the rating issue.  
On remand, the RO should therefore ensure that the veteran is 
advised as to what is required to substantiate his claim of 
entitlement to an initial evaluation in excess of 10 percent 
for service-connected bilateral Achilles tendinitis.  He 
should be specifically told of what information or evidence 
he should provide and of the evidence that VA will yet 
obtain.  He should also be asked to submit any pertinent 
evidence in his possession.

In addition, VA is required to conduct an accurate and 
descriptive medical examination based on the complete medical 
record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was last afforded a VA 
examination of his bilateral Achilles tendinitis over four 
years ago, in July 2000.  In consideration of the passage of 
time since the administration of an examination of the feet, 
the Board finds that the veteran should be afforded another 
VA examination prior to final appellate review of his claim.  
This is especially required because of the need to consider 
the level of disability throughout the pendency of this 
appeal.  See Fenderson, supra.  

Finally, the Board notes that veteran was scheduled for a 
hearing before a member of the Board in April 2003.  He 
requested a postponement and his request was granted.  It 
appears from the Board's records that another hearing was 
scheduled for November 15, 2004, but the file does not 
reflect whether the veteran was ever notified of the new 
hearing date.  (He did not appear on that date.)  In order to 
ensure that correct procedures were followed, a copy of the 
notification letter should be associated with the file.  If 
the veteran was not notified, action should be taken to 
arrange for another hearing date, if the veteran so desires.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103(a) are fully complied 
with and satisfied in accordance 
with 38 C.F.R. § 3.159 (2004).  The 
veteran should be specifically told 
of what is required to substantiate 
his claim of entitlement to an 
initial evaluation in excess of 10 
percent for service-connected 
bilateral Achilles tendinitis and of 
the information or evidence he 
should submit, as well as the 
information or evidence that VA will 
yet obtain, including a VA 
examination.  38 U.S.C.A. § 5103(a) 
(West 2002).  The veteran should 
also be asked to submit all 
pertinent information or evidence in 
his possession.  38 C.F.R. § 3.159 
(2004).  

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who treated him since 
service discharge in December 1996 
for his stomach disability, and 
since July 2000 for his service-
connected bilateral Achilles 
tendinitis.  After securing the 
necessary releases, the RO should 
obtain those records, especially any 
VA treatment records that have not 
previously been secured.  

3.  If the RO is unable to obtain 
any of the relevant records sought, 
it should notify the veteran that it 
was unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts 
taken to obtain those records, and 
describing any further action to be 
taken with respect to the claims.  
The veteran should be given an 
opportunity to submit the records.

4.  Thereafter, the RO should 
schedule a VA examination by a 
physician with appropriate expertise 
to determine the nature and etiology 
of any stomach disability other than 
ulcer disease.  The claims file 
should be made available to and 
reviewed by the examiner.  All 
indicated tests should be conducted, 
and the examiner is to set forth all 
findings in detail.  

The examiner must first determine 
whether the veteran has any stomach 
disability other than ulcer disease 
and, if so, whether any such 
disability(ies) cannot be attributed 
to any known clinical diagnosis, or 
whether any such problem originated 
in, or is otherwise traceable to, 
military service.

(a)  The examiner should note and 
detail all reported symptoms related 
to abdominal pain. The examiner 
should provide details about the 
onset, frequency, duration, and 
severity of all complaints relating 
to each claimed symptom, and 
indicate what precipitates and what 
relieves it.  

(b)  The examiner should expressly 
state whether there are clinical, 
objective indications that the 
veteran is suffering from symptoms 
relative to the stomach other than 
ulcer disease; 

(c)  If there are objective 
indications that the veteran is 
suffering from abdominal symptoms 
other than ulcer disease, the 
examiner must determine whether 
these symptoms can be attributed to 
any known clinical diagnosis.  For 
each diagnosed condition other than 
ulcer disease, the examiner should 
provide an opinion as to the medical 
probabilities that the condition is 
attributable to the veteran's period 
of military service.  For those 
symptoms and conditions that cannot 
be attributed to a known clinical 
diagnosis, the examiner should be 
asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the 
Persian Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred since the veteran's 
departure from service.

5.  The RO should then schedule the 
veteran for a VA orthopedic 
examination.  The claims file should 
be made available to the examiner 
for review.  The examiner should 
make all findings necessary to 
determine the current severity of 
the veteran's service-connected 
bilateral Achilles tendonitis.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45 
(2004).  Any indicated studies 
should be accomplished.  

The examiner should record the range 
of motion observed on clinical 
evaluation for each ankle. Any pain 
with motion should be noted.  The 
examiner should indicate whether 
either side exhibits weakened 
movement, excess fatigability, 
incoordination, or pain due to 
repeated use or flare-ups, etc., and 
should equate these problems to 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If these 
determinations cannot be made, the 
examiner should so indicate.  If the 
veteran is examined at a point of 
maximum debility, this should be 
noted.  The examiner should also 
specify the extent, if any, to which 
pain, evidenced by the physical 
behavior of the veteran, results in 
functional loss and whether there is 
adequate pathology to support the 
level of each of the veteran's 
subjective complaints.

6.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  In re-adjudicating the 
claim for a higher evaluation for 
service-connected bilateral Achilles 
tendinitis, the RO should consider 
whether any staged rating is 
appropriate in accordance with 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

7.  The RO should include in the 
claims file a copy of the notice 
sent to the veteran regarding his 
appearance before a member of the 
Board in about October or November 
2004.  If the letter is not 
available, or it otherwise appears 
that the veteran was not notified of 
the hearing, the RO should contact 
the veteran and ascertain whether he 
still desires to appear for a 
hearing.  Arrangements for any 
requested hearing should be made, as 
necessary.  

After expiration of any applicable period allowed for 
response, and after the veteran is given opportunity to 
appear for a hearing (if a hearing must be scheduled at the 
RO), the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, §§ 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



